Case: 20-11129     Document: 00515985907         Page: 1     Date Filed: 08/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 19, 2021
                                  No. 20-11129
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Brandon Jamaal Rambo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CR-186-3


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Brandon Jamaal Rambo has appealed the district court’s order
   denying his motion for compassionate release under 18 U.S.C.
   § 3582(c)(1)(A)(i). Rambo’s notice of appeal was filed 98 days after entry of




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11129      Document: 00515985907             Page: 2   Date Filed: 08/19/2021




                                       No. 20-11129


   the order appealed from and was therefore untimely. See Fed. R. App.
   P. 4(b)(1)(A)(i).
          The Government has moved to dismiss the appeal because Rambo did
   not timely file his notice of appeal. Alternatively, it requests a 30-day
   extension to file a merits brief.
          The Rule 4(b) time limit, although not jurisdictional, is mandatory.
   United States v. Hernandez-Gomez, 795 F.3d 510, 511 (5th Cir. 2015); see also
   Manrique v. United States, 137 S. Ct. 1266, 1272 (2017) (holding that once the
   Government objected to the lack of a timely notice of appeal, the appellate
   court’s “duty to dismiss the [criminal] appeal was mandatory” (internal
   quotation marks and citation omitted)). The Government has not waived the
   time limitation, as it contests the timeliness of Rambo’s notice of appeal in
   its first substantive filing. See Hernandez-Gomez, 795 F.3d at 511.
          Rambo filed his notice of appeal after the expiration of the time for
   filing a timely appeal and beyond the time during which the district court
   could have granted him an extension upon a showing of either excusable
   neglect or good cause. See Fed. R. App. P. 4(b)(1)(A)(i), (b)(4); United
   States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000). Accordingly, the
   Government’s motion to dismiss is GRANTED, its alternative motion for
   an extension of time is DENIED as unnecessary, and the appeal is
   DISMISSED as untimely.




                                            2